[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court finds that there is probable cause to sustain the validity of the plaintiff's claim against the defendant Sharon Raymond, but only to the extent of $45,000. This sum represents the limit of any probable joint and several liability of this defendant for the obligation in this amount which is described in the plaintiff's affidavit. The pre-judgment remedy is hereby modified in accordance with the foregoing.
Having considered the arguments and authorities provided by counsel in their briefs, the court further finds that there is no probable cause to sustain the validity of the plaintiff's claim against the defendant Sharon Raymond relating to the undivided one-half interest which this defendant originally acquired on July 30, 1970 and reacquired on March 10, 1989.
MOTTOLESE, J.